Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into as of December 8, 2015 (the “Effective Date”), by and among
Sterling Bancorp, a Delaware corporation (the “Company”), Sterling National
Bank, a national banking association organized and existing under the laws of
the United States of America (the “Bank”; and together with the Company,
“Sterling”), and Luis Massiani (“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company as its Chief Financial
Officer and party to that certain Employment Agreement, dated as of November 1,
2013, by and among Executive, the Company and the Bank (the “Prior Agreement”);
and

WHEREAS, the Board of Directors of the Company (the “Company Board”) has
determined that it is in the best interests of Sterling and its shareholders to
assure that Sterling will have the continued dedication of Executive and, in
order to accomplish this objective, the Company Board and the Board of Directors
of the Bank (the “Bank Board”) have caused the Company and the Bank,
respectively, to enter into this Agreement; and

WHEREAS, effective as of the Effective Date, the Company and the Bank desire to
continue to employ Executive as Chief Financial Officer of the Company and the
Bank pursuant to the terms of this Agreement, and the Prior Agreement shall
terminate; and

WHEREAS, Executive desires to serve in such positions pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:

1. Employment.

Subject to the terms set forth herein, the Company and the Bank agree to employ
Executive as Chief Financial Officer of the Company and the Bank, and Executive
hereby accepts such employment. As Chief Financial Officer of the Company and
the Bank, Executive shall have such authority, perform such duties, and fulfill
such responsibilities commonly incident to such positions, as well as those that
are delegated to Executive by the Chief Executive Officer of the Bank. While
employed, Executive shall report to Chief Executive Officer, and Executive shall
devote his or her full business time and attention to the business and affairs
of the Company and the Bank, and shall use his or her best efforts to advance
the interests of the Company and the Bank; provided that, Executive may engage
in outside activities in accordance with Section 5.

2. Employment Period.

(a) Duration. Executive’s period of employment with Sterling under this
Agreement shall begin on the Effective Date and shall continue until
December 31, 2018 (or, if a Change in Control occurs prior to such anniversary,
the second anniversary of the



--------------------------------------------------------------------------------

date of the Change in Control, if later), unless terminated prior thereto by
either Sterling or Executive in accordance with Section 6 hereof (such period of
employment being the “Employment Period”).

(b) Employment Following Termination of Employment Period. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the Employment Period upon such terms and conditions
as the Company, the Bank and Executive may agree.

3. Compensation.

(a) Base Salary. In consideration for the services performed by Executive during
the Employment Period, the Bank shall pay to Executive an annual salary (“Base
Salary”) of $400,000. The Base Salary shall be paid in approximately equal
installments in accordance with the Bank’s customary payroll practices.
Executive’s Base Salary shall be increased to $450,000 effective as of
January 1, 2016 and shall be reviewed at least annually during the Employment
Period for possible upward adjustment. Executive’s Base Salary shall not be
reduced without Executive’s consent. The term Base Salary, as utilized in this
Agreement, shall refer to Base Salary as it may be increased from time to time.

(b) Annual Bonus. For each fiscal year of the Company during the Employment
Period, Executive shall be eligible to participate in the Company’s Short-Term
Incentive Plan (or any successor thereto) (the “Annual Bonus Plan”). Executive’s
target annual bonus under the Annual Bonus Plan shall be determined by the
Compensation Committee of the Company Board and shall be commensurate with the
target annual bonus opportunity available to other similarly situated senior
executives of Sterling generally (the “Target Bonus”). The actual amount of
Executive’s annual bonus shall depend upon the achievement of performance goals
established by the Compensation Committee of the Company Board, with the actual
bonus to be determined by the Compensation Committee of the Company Board. The
terms and conditions of the Annual Bonus Plan and the payments to Executive
thereunder shall be applied on a basis not less favorable to Executive than to
other similarly situated senior executives of Sterling generally. The
Compensation Committee of the Company Board shall periodically review
Executive’s Target Bonus percentage and may in its discretion increase
Executive’s annual bonus opportunity. The term Target Bonus, as utilized in this
Agreement, shall refer to the Target Bonus as it may be increased from time to
time. Annual bonuses awarded to Executive under the Annual Bonus Plan are
referred to herein as “Annual Bonuses.” The payment of any such Annual Bonus
shall be subject to all the terms and conditions of the applicable Annual Bonus
Plan.

(c) Long-Term Compensation. During the Employment Period, Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by the Company from time to time for senior executive
officers. Executive’s target annual equity award opportunity shall be determined
by the Compensation Committee of the Company Board and shall be no less
favorable than the target equity award opportunity available to other similarly
situated senior executives of Sterling generally, with the actual award to be
determined by the Compensation Committee of the Company Board on a basis not
less favorable to Executive than to other similarly situated senior executives
of Sterling generally.

 

-2-



--------------------------------------------------------------------------------

(d) Employee Benefit Plans; Paid Time Off.

(i) Benefit Plans. During the Employment Period, Executive shall be an employee
of the Company and the Bank, and shall be entitled to participate, on terms and
conditions not less favorable to Executive than other similarly situated senior
executives of Sterling generally, in Sterling’s (A) tax-qualified defined
contribution retirement plans (currently, Sterling’s 401(k) and Profit Sharing
Plan); (B) group life, health and disability insurance plans, and supplemental
long-term disability; and (C) any other employee benefit plans and programs and
perquisites in accordance with Sterling’s customary practices with respect to
other similarly situated senior executives of Sterling generally; provided that
Executive’s participation shall be subject to the terms of such plans and
programs (including being a member of the class of employees currently eligible
to commence participation in the plan or program); and provided, further, that
nothing herein shall limit Sterling’s right to amend or terminate any such plans
or programs.

(ii) Paid Time Off. Executive shall be entitled to four (4) weeks of paid
vacation time each year during the Employment Period (measured on a fiscal or
calendar year basis, in accordance with Sterling’s usual practices), as well as
sick leave, holidays and other paid absences in accordance with Sterling’s
policies and procedures for senior executives. Any unused paid time off during
an annual period may be carried forward into the following year to the extent
permitted under Sterling’s policies and procedures and Executive shall be
compensated for any unused paid time off to the extent provided for under
Sterling’s policies and procedures as applicable to other similarly situated
senior executives of Sterling generally.

(e) Expenses. The Bank shall reimburse Executive for Executive’s ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of Executive’s duties under this Agreement upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require.

(f) Initial Equity Award. Promptly following the Effective Date, Executive shall
be granted a performance share award under the Company’s 2015 Omnibus Equity and
Incentive Plan (the “Plan”) having an aggregate grant date value equal to
$1 million, which award shall shall have substantially the same terms and
conditions as set forth in the performance share award agreement attached hereto
as Exhibit B.

4. Principal Place of Employment.

Executive’s principal place of employment during the Employment Period shall be
at the Company’s principal executive offices or at such other location upon
which the Company and Executive may mutually agree, and subject to travel to
such other locations as shall be necessary to fulfill the employment duties.

5. Outside Activities and Board Memberships.

During the Employment Period, Executive shall not provide services on behalf of
any financial institution or other entity or business that competes with the
Company, the Bank or any of their affiliates (each, a “competitive business”),
or any subsidiary or affiliate of any such competitive business, as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint

 

-3-



--------------------------------------------------------------------------------

venturer, corporate officer or director; nor shall Executive acquire, by reason
of purchase during the Employment Period, the ownership of more than one percent
(1%) of the outstanding equity interest in any such competitive business. In
addition, during the Employment Period, Executive shall not, directly or
indirectly, acquire a beneficial interest, or engage in any joint venture in
real estate with Sterling. Subject to the foregoing, Executive may serve on
boards of directors of unaffiliated corporations, subject to approval by the
Company Board, which shall not be unreasonably withheld, and boards of directors
of not-for-profit organizations and trade associations, subject to approval by
the Company in accordance with Sterling’s policies and procedures. Except as
specifically set forth herein, Executive may engage in personal business and
investment activities, including real estate investments and personal
investments in the stocks, securities and obligations of other financial
institutions (or their holding companies). Notwithstanding the foregoing, in no
event shall Executive’s outside activities, services, personal business and
investments materially interfere with the performance of Executive’s duties
under this Agreement. Nothing in this Section 5 shall limit any of Executive’s
obligations under Section 9 hereof.

6. Termination of Employment.

(a) Termination by Sterling without Cause.

(i) Sterling shall have the right to terminate Executive’s employment at any
time during the Employment Period without Cause by giving notice to Executive as
described in Section 6(f). For sake of clarity, neither termination of
Executive’s employment pursuant to Section 6(e) nor upon or after expiration of
the Employment Period shall constitute a termination without Cause for purposes
of this Section 6.

(ii) In the event that Sterling terminates Executive’s employment during the
Employment Period without Cause:

(A) The Bank shall pay or provide to Executive any Accrued Obligations;

(B) If such termination occurs other than as provided in Section 6(a)(ii)(C)
below, then, subject to Section 6(g), the Bank shall (I) pay to Executive,
within sixty (60) days following the date of termination, a lump sum cash
payment (the “Severance Payment”) equal to the sum of (x) Executive’s Base
Salary immediately prior to termination of employment plus (y) the amount of
Executive’s Target Bonus for the fiscal year that includes Executive’s date of
termination of employment, and (II) pay to Executive on a monthly basis
commencing with the first month following Executive’s termination of employment,
and continuing until the eighteenth month following Executive’s termination of
employment, a cash payment equal to the monthly COBRA premium in effect as of
the date of Executive’s termination of employment for the level of coverage in
effect for Executive under Sterling’s group health plan (the “COBRA Payments”
and, together with the Severance Payment, the “Severance Benefits”); and

(C) If such termination occurs upon or within twenty-four (24) months after a
Change in Control, or Executive reasonably demonstrates (or the Bank agrees)
that such termination was at the request of a third party who had indicated an
intention

 

-4-



--------------------------------------------------------------------------------

or taken steps reasonably calculated to effect a Change in Control, then,
subject to Section 6(g), the Bank shall (I) pay to Executive, within sixty
(60) days following the date of termination, a lump sum cash payment (the “CIC
Severance Payment”) equal to two (2) times the sum of (x) Executive’s Base
Salary immediately prior to termination of employment plus (y) the amount of
Executive’s Target Bonus for the fiscal year that includes Executive’s date of
termination of employment, and (II) pay to Executive on a monthly basis
commencing with the first month following Executive’s termination of employment,
and continuing until the eighteenth month following Executive’s termination of
employment, the COBRA Payments (together with the CIC Severance Payment, the
“CIC Severance Benefits”).

(b) Termination by the Company for Cause. Sterling shall have the right to
terminate Executive’s employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive’s employment is terminated for Cause, Sterling’s sole obligation
shall be to pay or provide to Executive any Accrued Obligations.

(c) Resignation by Executive without Good Reason. Executive may resign from
employment during the Employment Period without Good Reason at any time by
giving notice to the Bank as described in Section 6(f). In the event Executive
resigns from employment without Good Reason, Sterling’s sole obligation shall be
to pay or provide to Executive any Accrued Obligations.

(d) Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Bank as
described in Section 6(f). In the event Executive resigns from employment for
Good Reason, (i) the Bank shall pay or provide to Executive any Accrued
Obligations, and (ii) if such resignation occurs upon or within twenty-four (24)
months after a Change in Control, Executive shall, subject to Section 6(g), be
entitled to the CIC Severance Benefits to the same extent as if Executive’s
employment was terminated by Sterling without Cause pursuant to
Section 6(a)(ii)(C) as of the date of Executive’s termination of employment for
Good Reason.

(e) Termination by Reason of Death or Disability of Executive.

(i) In the event of Executive’s death during the Employment Period, Sterling’s
sole obligation shall be to pay to Executive’s legal representatives any Accrued
Obligations.

(ii) Sterling shall be entitled to terminate Executive’s employment due to
Executive’s Disability. If Executive’s employment hereunder is terminated due to
Executive’s Disability, Sterling’s sole obligation shall be to pay or provide to
Executive any Accrued Obligations.

 

-5-



--------------------------------------------------------------------------------

(f) Notice; Effective Date of Termination. Notice of termination of employment
under this Agreement shall be communicated by or to Executive (on one hand) or
Sterling (on the other hand) in writing in accordance with Section 14.
Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i) immediately after Sterling gives notice to Executive of Executive’s
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;

(ii) immediately upon approval by the Company Board of termination of
Executive’s employment for Cause;

(iii) immediately upon Executive’s death;

(iv) in the case of termination by reason of Executive’s Disability, the date on
which Executive is determined to be permanently disabled for purposes of
Sterling’s long-term disability plan or policy that covers Executive; or

(v) thirty (30) days after Executive gives written notice to Sterling of
Executive’s resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive’s resignation shall be effective as of such other date.

(g) General Release of Claims. Executive shall not be entitled to any of the
Severance Benefits pursuant to Section 6(a)(ii)(B) or the CIC Severance Benefits
pursuant to Section 6(a)(ii)(C) or 6(d) in the event Executive’s employment
terminates without Cause or for Good Reason, unless, in each case, (A) Executive
has executed and delivered to the Company a general release of claims (in the
form attached hereto as Exhibit A) (the “Release”) and (B) such Release has
become irrevocable under the Age Discrimination in Employment Act not later than
fifty-six (56) days after the date of Executive’s termination of employment
hereunder. Executive’s entitlement to the Severance Benefits or CIC Severance
Benefits, as applicable, are further conditioned upon Executive returning to
Sterling all property of Sterling within seven (7) days following the date of
Executive’s termination of employment with Sterling and complying with the terms
of Sections 8, 9(a) and 9(b) hereof, subject to written notice by the Bank and a
reasonable opportunity for Executive to cure, if subject to cure. Sterling shall
deliver to Executive a copy of the Release not later than three (3) days after
Executive’s termination of employment hereunder pursuant to Section 6(a) or 6(d)
hereof. In the event that the fifty-six (56) day period referenced above begins
and ends in different taxable years of Executive, any payments or benefits under
this Agreement that constitute nonqualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the payment or settlement of which is conditioned on the effectiveness of the
Release shall be paid in the later taxable year.

(h) No Other Severance Benefits. Executive acknowledges and agrees the Severance
Benefits or CIC Severance Benefits, as applicable, and other rights and benefits
provided under this Agreement upon termination are in lieu of, and not in
addition to, any payments and/or benefits to which Executive may otherwise be
entitled under any severance plan, policy or program of Sterling.

(i) Payment of Obligations. Notwithstanding anything to the contrary herein, any
payment obligation of the Bank under this Agreement may be satisfied in whole or
in part by payment by the Company, the Bank or any affiliate, and any such
payment shall, for purposes of this Agreement, be treated as if made by the
Bank.

 

-6-



--------------------------------------------------------------------------------

(j) Resignation from Positions. Upon termination of Executive’s employment for
any reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer or director position) with Sterling
and its affiliates and (ii) relinquish any power of attorney, signing authority,
trust authorization or bank account signatory authorization that Executive may
hold on behalf of Sterling or its affiliates. Executive’s execution of this
Agreement shall be deemed the grant by Executive to the officers of the Company
and the Bank of a limited power of attorney to sign in Executive’s name and on
Executive’s behalf such documentation as may be necessary or appropriate for the
limited purposes of effectuating such resignations and relinquishments.

(k) Golden Parachute Limit. Notwithstanding any other provision of this
Agreement , in the event that any portion of the CIC Severance Benefits or any
other payment or benefit received or to be received by Executive in connection
with a “change in ownership or control” (within the meaning of Section 280G of
the Code) of the Company occurring following the Effective Date (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (collectively, the “Total Benefits”) would be subject to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Total
Benefits shall be reduced to the extent necessary so that no portion of the
Total Benefits is subject to the Excise Tax; provided, however, that no such
reduction in the Total Benefits shall be made if by not making such reduction,
Executive’s Retained Amount (as hereinafter defined) would be greater than
Executive’s Retained Amount if the Total Benefits are so reduced. All
determinations required to be made under this Section 6(k) shall be made by tax
counsel or a nationally recognized certified public accounting firm or other
professional organization that is a certified public accounting firm recognized
as an expert in determinations and calculations for purposes of Section 280G of
the Code selected by the Company prior to a Change in Control and reasonably
acceptable to Executive (“Tax Counsel”), which determinations shall be
conclusive and binding on Executive and the Company absent manifest error. All
fees and expenses of Tax Counsel shall be borne solely by the Company. Prior to
any reduction in Executive’s Total Benefits pursuant to this Section 6(k), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the COBRA Payments, (ii) the CIC Severance Payment, (iii) any other
portion of the Total Benefits that are not subject to Section 409A of the Code
(other than Total Benefits resulting from any accelerated vesting of equity
awards), (iv) Total Benefits that are subject to Section 409A of the Code in
reverse order of payment, and (v) Total Benefits that are not subject to
Section 409A and arise from any accelerated vesting of equity awards. The
parties hereto hereby elect to use the applicable federal rate that is in effect
on the date this Agreement is entered into for purposes of determining the
present value of any payments provided for hereunder for purposes of
Section 280G of the Code. “Retained Amount” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of the Total Benefits net of all federal, state and local taxes imposed on
Executive with respect thereto. In connection with making determinations under
this Section 6(k), the Tax Counsel shall take into account the value of any
reasonable compensation for services to be rendered by Executive before or after
the Change in Control, including any noncompetition provisions that may apply to
Executive, and Sterling shall cooperate in the valuation of any such services,
including any noncompetition provisions.

 

-7-



--------------------------------------------------------------------------------

7. Certain Definitions.

(a) “Accrued Obligations” means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Bank’s standard payroll policies, (ii) with respect to any termination without
Cause, any earned and unpaid bonus of Executive under the Annual Bonus Plan for
any completed fiscal year prior to the date of termination of employment,
(iii) any compensation and benefits to the extent payable to Executive based on
Executive’s participation in any compensation or benefit plan, program or
arrangement of Sterling through the date of termination of employment, payable
in accordance with the terms of such plan, program or arrangement, and (iv) any
expense reimbursement to which Executive is entitled under Sterling’s standard
expense reimbursement policy (as applicable) and Sections 3(e) and 10 hereof.

(b) “Cause” means Executive’s failure or refusal to substantially perform
Executive’s duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Bank’s Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Company Board
will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Company Board will likely cause substantial financial
harm or substantial injury to the business reputation of the Company or the
Bank, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. The cessation of employment
of Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company Board at a meeting of the Company Board called and held for such purpose
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Company
Board), finding that, in the good faith opinion of the Board, Executive is
guilty of the conduct described in first sentence of this Section 7(b), and
specifying the particulars thereof in detail. For purposes hereof, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company and the Bank. Any act, or failure to act, based upon the
direction of the Company Board or the Bank Board based upon the advice of
counsel for the Company or the Bank shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company or the Bank.

(c) “Change in Control” means the occurrence of any of the following with
respect to the Company occurring after the Effective Date:

(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
any employee benefit plan of Sterling or any affiliate, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of Company’s
outstanding securities; or

 

-8-



--------------------------------------------------------------------------------

(ii) individuals who constitute the Company Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (ii), considered
as though such person were a member of the Incumbent Board; or

(iii) the Company consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power immediately after such Fundamental
Transaction of (A) the Company’s outstanding securities, (B) the surviving
entity’s outstanding securities, or (C) in the case of a division, the
outstanding securities of each entity resulting from the division; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company; or

(v) the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s or the Bank’s assets.

(d) “Disability” means that Executive is deemed disabled for purposes of
Sterling’s long-term disability plan or policy that covers Executive.

(e) “Good Reason” means the occurrence of any of the following events (without
Executive’s consent):

(i) a material reduction of any element of the compensation and benefits
required to be provided to Executive in accordance with any of the provisions of
Section 3;

(ii) a material adverse change in Executive’s functions, duties, or
responsibilities with the Company or the Bank, which change would cause
Executive’s position to become one of materially lesser responsibility,
importance or scope;

(iii) Sterling requiring Executive to be based at any office or location other
than as provided in Section 4 resulting in an increase in Executive’s commute of
thirty (30) miles or more; or

(iv) a material breach of this Agreement by the Company or the Bank.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (A) Executive shall have given written notice of such event to the Bank
within ninety (90) days after the initial occurrence thereof, (B) the Bank shall
have failed to cure the situation within thirty (30) days following the delivery
of such notice (or such longer cure period as may be agreed upon by the
parties), and (C) Executive terminates employment within thirty (30) days after
expiration of such cure period.

8. Confidentiality. In the course of Executive’s employment with and involvement
with Sterling and its affiliates, Executive has obtained, or may obtain, secret
or confidential information, knowledge or data concerning Sterling’s and its
affiliates’ businesses, strategies, operations, clients, customers, prospects,
financial affairs, organizational and personnel matters, policies, procedures
and other nonpublic matters, or concerning those of third parties. Executive
shall hold in a fiduciary capacity for the benefit of Sterling and its
affiliates, all secret or confidential information, knowledge or data relating
to Sterling or any of its affiliated companies, and their respective businesses,
which shall have been obtained by Executive during Executive’s employment by
Sterling or any of its affiliates and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement). All records, files, memoranda, reports, customer
lists, documents and the like (whether in paper or electronic format) that
Executive has used or prepared during Executive’s employment shall remain the
sole property of Sterling and shall be promptly returned to Sterling’s premises
upon any termination of employment. After termination of Executive’s services
with Sterling, Executive shall not, without the prior written consent of the
Bank or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Bank
and those designated by it. The confidentiality provision contained herein is in
addition to and not in limitation of Executive’s duties as an officer and
director under applicable law. For purposes of this Section 8 and Section 9,
references to the Company, the Bank, Sterling and their affiliates shall include
their predecessor and any successor entities.

9. Nonsolicitation; Noncompetition; Post-Termination Cooperation.

(a) Executive hereby covenants and agrees that, while employed and for a period
of eighteen (18) months following his or her termination of employment with
Sterling for any reason, Executive shall not, without the prior written consent
of the Bank, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Bank or any of their
respective affiliates to leave the Company, the Bank or any such affiliate,
(ii) hire any person who was an employee or independent contractor of the
Company, the Bank or any of their respective affiliates until six (6) months
after such individual’s relationship with the Company, the Bank or such
affiliate has been terminated, (iii) induce or attempt to induce any client,
customer or other business relation (whether (A) current, (B) former, within the
six (6) months after such relationship has been terminated or (C) prospective,
provided that there are demonstrable efforts or plans to establish such
relationship) of the Company, the Bank or any of their respective affiliates to
cease doing business or to reduce the amount of business which any client,
customer or other business relation has customarily done or contemplates doing
with the Company, the Bank or any such affiliate, whether or not the
relationship between the Company, the Bank or any such affiliate and such
client, customer or other business relation was originally established, in whole
or in part, through Executive’s efforts, or in any way interfere with the
relationship between any such client, customer or business relation, on the one
hand, and the Company, the Bank or any such affiliate, on the other hand.

 

-10-



--------------------------------------------------------------------------------

(b) Executive acknowledges that, in the course of Executive’s employment with
the Company, the Bank and their respective affiliates (including their
predecessor and any successor entities), Executive has become familiar, or will
become familiar, with the Company’s, the Bank’s and their respective affiliates’
trade secrets and with other confidential information, knowledge or data
concerning the Company, the Bank, their respective affiliates and their
respective predecessors, and that Executive’s services have been and will be of
special, unique and extraordinary value to the Company, the Bank and their
respective affiliates. Therefore, Executive agrees that, while employed and for
a period of twelve (12) months following his or her termination of employment
with Sterling for any reason (the “Noncompetition Period”), Executive shall not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, director consultant, independent contractor or otherwise, and
whether or not for compensation) or render services in any capacity to a
Competing Business (as defined below), in any locale of any country in which the
Company, the Bank or any of their respective affiliates conducts business. For
purposes of this Agreement, a “Competing Business” shall mean any person, firm,
corporation or other entity, in whatever form, engaged in the business in which
the Company, the Bank and their respective affiliates engage, including the sale
or servicing of banking and financial products and services, including business
and consumer lending, asset-based financing, residential mortgage warehouse
funding, factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services. Nothing herein shall
prohibit Executive from being a passive owner of not more than one percent
(1%) of the outstanding equity interest in any entity which is publicly traded,
so long as Executive has no active participation in the business of such entity.

(c) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Noncompetition Period, Executive shall provide such
prospective employer with written notice of this Section 9, with a copy of such
notice delivered promptly to the Bank.

(d) During the Employment Period and following the cessation of Executive’s
employment for any reason, Executive shall, upon reasonable notice, (i) furnish
such information and assistance to the Company, the Bank and/or their respective
affiliates, as may reasonably be requested by the Company, the Bank or such
affiliates, with respect to any matter, project, initiative or effort for which
Executive is or was responsible or has relevant knowledge or had substantial
involvement in while employed by the Company or the Bank under this Agreement,
and (ii) cooperate with the Company, the Bank and their respective affiliates
during the course of all third-party proceedings arising out of the Company, the
Bank and their respective affiliates’ business about which Executive has
knowledge or information.

(e) Executive acknowledges and agrees that: (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of
Section 9(b), are to protect the goodwill and trade secrets and confidential
information of the Company,

 

-11-



--------------------------------------------------------------------------------

the Bank, Sterling and their respective affiliates; and (ii) because of the
nature of the business in which the Company, the Bank and their respective
affiliates are engaged, and because of the nature of the trade secrets and
confidential information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company and its
affiliates in the event Executive breached any of the covenants of Section 8 or
this Section 9. Executive understands that the covenants may limit Executive’s
ability to earn a livelihood in a Competing Business. Executive acknowledges
that the Company would be irreparably injured by a violation of Section 8 or
this Section 9, and that it is impossible to measure in money the damages that
will accrue to the Company by reason of a failure by Executive to perform any of
Executive’s obligations under Section 8 or this Section 9. Accordingly, if the
Company or its affiliates institutes any action or proceeding to enforce any of
the provisions of Section 8 or this Section 9, to the extent permitted by
applicable law, Executive hereby waives the claim or defense that the Company or
its affiliates have an adequate remedy at law, and Executive shall not urge in
any such action or proceeding the defense that any such remedy exists at law.
Furthermore, in addition to other remedies that may be available (including,
without limitation, termination of the obligation for the Company and the Bank
to pay compensation or benefits hereunder due to Executive’s failure to comply
in all material respects with the restrictive covenants in Section 8, 9(a) or
9(b), subject to written notice by the Bank and a reasonable opportunity for
Executive to cure, if subject to cure), the Company and its affiliates shall be
entitled to specific performance and other injunctive relief, without the
requirement to post a bond. If any of the covenants set forth in Section 8 or
this Section 9 is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining covenants shall not be affected thereby. Any termination of
Executive’s services or of this Agreement shall have no effect on the continuing
operation of Section 8 and this Section 9, which shall survive in accordance
with their terms.

10. Section 409A of the Code.

This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in this Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under this Agreement), this Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining Executive’s entitlement to the payment or receipt of amounts or
benefits that constitute nonqualified deferred compensation within the meaning
of Section 409A of the Code, Executive’s employment shall not be deemed to have
terminated unless and until Executive incurs a “separation from service” as
defined in Section 409A of the Code. Reimbursement of any expenses provided for
in this Agreement shall be made promptly upon presentation of documentation in
accordance with Sterling’s policies with respect thereto as in effect from time
to time (but in no event later than the end of calendar year following the year
such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding anything to the contrary herein, if a

 

-12-



--------------------------------------------------------------------------------

payment or benefit under this Agreement that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code is payable or
provided due to a “separation from service” for purposes of the rules under
Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a separation
from service) and Executive is determined to be a “specified employee” (as
determined under Treas. Reg. § 1.409A-1(i) and related Company procedures), such
payment shall, to the extent necessary to comply with the requirements of
Section 409A of the Code, be made on the date that is six (6) months after the
date of Executive’s separation from service (or, if earlier, the date of
Executive’s death). Any installment payments that are delayed pursuant to this
Section 10 shall be accumulated and paid in a lump sum on the first day of the
seventh month following the date of Executive’s separation from service (or, if
earlier, upon Executive’s death), and the remaining installment payments shall
begin on such date in accordance with the schedule provided in this Agreement.
The Severance Benefits and CIC Severance Benefits are intended not to constitute
deferred compensation subject to Section 409A of the Code to the extent such
Severance Benefits or CIC Severance Benefits are covered by (a) the “short-term
deferral exception” set forth in Treas. Reg. § 1.409A-1(b)(4), (b) the “two
times severance exception” set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or
(c) the “limited payments exception” set forth in Treas. Reg. §
1.409A-1(b)(9)(v)(D). The short-term deferral exception, the two times severance
exception and the limited payments exception shall be applied to the Severance
Benefits or CIC Severance Benefits, as applicable, in order of payment in such
manner as results in the maximum exclusion of such Severance Benefits or CIC
Severance Benefits, as applicable, from treatment as deferred compensation under
Section 409A of the Code. Each installment of the Severance Benefits or CIC
Severance Benefits, as applicable, and any other payments or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be deemed to be a separate payment for purposes of
Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.

11. Additional Termination and Suspension Provisions.

(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(3)
and (g)(1)), all obligations of the Company and the Bank under this Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Company and the
Bank may in their discretion (but subject in all events to the requirements of
Code Section 409A), (i) pay Executive all of the compensation withheld while the
Company’s and the Bank’s obligations under this Agreement were suspended and
(ii) reinstate (in whole) any of the Company’s and the Bank’s obligations which
were suspended, and in exercising such discretion, the Company and the Bank
shall consider the facts and make a decision promptly following such dismissal
of charges and act in good faith in deciding whether to pay any withheld
compensation to Executive, and to reinstate any suspended obligations of the
Company and the Bank.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(4)
or (g)(1)), all obligations of the Company and the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

-13-



--------------------------------------------------------------------------------

(c) If the Bank is in default, as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, as amended (12 U.S.C. §§ 1813(x)(1)), all obligations of
the Company and the Bank under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the parties.

(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the OCC or other applicable banking
regulator (the “Regulator”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, as amended; or (ii) by the
Regulator, at the time the Regulator approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Regulator to be in an unsafe or unsound condition. Any rights of the parties
that have already vested, however, shall not be affected by such action.

(e) If any regulation applicable to the Company or the Bank shall hereafter be
adopted, amended or modified, or if any new regulation applicable to the Company
or the Bank and effective after the date of this Agreement:

(i) shall require the inclusion in this Agreement of a provision not presently
included in this Agreement, then the foregoing provisions of this Section shall
be deemed amended to the extent necessary to give effect in this Agreement to
any such amended, modified or new regulation; and

(ii) shall permit the exclusion of a limitation in this Agreement on the payment
to Executive of an amount or benefit provided for presently in this Agreement,
then the foregoing provisions of this Section shall be deemed amended to the
extent permissible to exclude from this Agreement any such limitation previously
required to be included in this Agreement by a regulation prior to its
amendment, modification or repeal.

12. Arbitration. Any dispute or controversy arising out of, under, in connection
with, or relating to this Agreement or any amendment hereof shall be submitted
to binding arbitration before one arbitrator in New York County, New York, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association for expedited arbitration, and any judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.

13. Indemnification and Insurance.

(a) To the extent that Sterling provides its senior executive officers with
coverage under a directors’ and officers’ liability insurance policy, Sterling
shall provide such coverage to Executive on substantially the same basis.
Sterling shall indemnify Executive (and Executive’s heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by Executive in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of Executive’s having been an officer of the Company or the Bank (whether
or not Executive continues

 

-14-



--------------------------------------------------------------------------------

to be an officer at the time of incurring such expenses or liabilities and for a
period of six years following Executive’s termination of employment with
Sterling), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Company Board). Any such
indemnification shall be made consistent with Regulations and Section 18(k) of
the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
issued thereunder in 12 C.F.R. Part 359.

(b) Notwithstanding the foregoing, no indemnification shall be made by the Bank
unless the Bank gives the Regulator, to the extent required, at least sixty (60)
days’ notice of its intention to make such indemnification. Such notice shall
state the facts on which the action arose, the terms of any settlement and any
disposition of the action by a court. Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Company Board shall be sent to the Regulator, to the extent required. The notice
period for any such notice shall run from the date of such receipt. No such
indemnification shall be made if the Regulator advises the Bank in writing
within such notice period, of its objection thereto.

14. Notices. The persons or addresses to which mailings or deliveries shall be
made may change from time to time by notice given pursuant to the provisions of
this Section. Any notice or other communication given pursuant to the provisions
of this Section shall be deemed to have been given (a) if sent by messenger,
upon personal delivery to the party to whom the notice is directed; (b) if sent
by reputable overnight courier, one business day after delivery to such courier;
(c) if sent by facsimile, upon electronic or telephonic confirmation of receipt
from the receiving facsimile machine; and (d) if sent by mail, three business
days following deposit in the United States mail, properly addressed, postage
prepaid, certified or registered mail with return receipt requested. All notices
required or permitted to be given hereunder shall be addressed as follows:

 

If to Executive:   

Luis Massiani

At the address most recently on the books and records of the Bank.

If to the Company or the Bank:   

Sterling Bancorp or Sterling National Bank, as applicable

400 Rella Boulevard

Montebello, New York 10901

Attention: General Counsel

15. Amendment. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.

 

-15-



--------------------------------------------------------------------------------

16. Miscellaneous

(a) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Executive, his or her legal representatives and estate and
intestate distributees, and the Company and the Bank, their successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company or the Bank, as
applicable, may be sold or otherwise transferred. Any such successor of the
Company or the Bank shall be deemed to have assumed this Agreement and to have
become obligated hereunder to the same extent as the Company or the Bank, as
applicable, and Executive’s obligations hereunder shall continue in favor of
such successor.

(b) Severability. A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

(c) Waiver. Failure to insist upon strict compliance with any terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

(e) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern. Any payments made to Executive pursuant to
this Agreement or otherwise are subject to all applicable banking laws and
regulations, including, without limitation, 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder.

(f) Withholding. The Company and the Bank may withhold from any amounts payable
to Executive hereunder all federal, state, city or other taxes that the Company
or the Bank may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(g) Headings and Construction. The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.

(h) Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof, including without limitation, the Prior Agreement.

 

-16-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his or her hand, all as of the Effective
Date specified above.

 

STERLING BANCORP By:  

/s/ Jack L. Kopnisky

Name:   Jack L. Kopnisky Title:   President and Chief Executive Officer STERLING
NATIONAL BANK By:  

/s/ Jack L. Kopnisky

Name:   Jack L. Kopnisky Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Luis Massiani

Luis Massiani



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[    ] day of [            ], 20[    ] by and between Sterling Bancorp (the
“Company”) and Luis Massiani (“Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of December 8, 2015 (the “Employment Agreement”), pursuant to which Executive
is eligible, subject to the terms and conditions set forth in the Employment
Agreement, to receive certain compensation and benefits in connection with
certain terminations of Executive’s services to the Company.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6 of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

1. In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(hereinafter “ERISA”) (provided that this release does not extend to any vested
benefits of Executive under Company’s pension and welfare benefit plans as of
the date of Executive’s termination of services); the Civil Rights Act of 1964,
as amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967, as amended (hereinafter
“ADEA”); the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act, as amended (hereinafter “ADA”); § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended (family leave
matters); any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive’s employment, service, or contacts, with the
Company or any other of the Released Parties. Notwithstanding the foregoing, the
released claims do not include, and this Agreement does not release, any:



--------------------------------------------------------------------------------

(a) rights to compensation and benefits provided under Section 6 of the
Employment Agreement; (b) rights to indemnification Executive may have under
applicable law, the bylaws or certificate of incorporation of the Company, any
applicable director and officer liability policy or under the Employment
Agreement, as a result of having served as an officer or director of the Company
or any of its affiliates; and (c) any claims that Executive may not by law
release through a settlement agreement such as this.

2. To the extent permitted by law, Executive agrees that Executive will not
cause or encourage any future legal proceedings to be maintained or instituted
against any of the Released Parties. To the extent permitted by law, Executive
agrees that Executive will not accept any remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement.

3. Older Workers Benefit Protection Act /ADEA Waiver:

(a) Executive acknowledges that the Company has advised Executive in writing to
consult with an attorney of Executive’s choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of
Executive’s choice before signing this Agreement.

(b) Executive acknowledges that Executive has been given the opportunity to
review and consider this Agreement for a full twenty-one days before signing it,
and that, if Executive has signed this Agreement in less than that time,
Executive has done so voluntarily in order to obtain sooner the benefits of this
Agreement.

(c) Executive further acknowledges that Executive may revoke this Agreement
within seven (7) days after signing it, provided that this Agreement will not
become effective until such seven (7) day period has expired. To be effective,
any such revocation must be in writing and delivered to Company’s principal
place of business by the close of business on the seventh (7th) day after
signing the Agreement and must expressly state Executive’s intention to revoke
this Agreement. Provided that Executive does not timely revoke this Agreement,
the eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

(d) The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.

4. Executive shall promptly turn over to the Company any and all documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including any such materials that
may be at Executive’s home.

5. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, and its agents.



--------------------------------------------------------------------------------

6. This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the parties hereto.

7. The Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.

8. Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

9. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.

 

Luis Massiani

 

STERLING BANCORP By:  

 

Name:   Title:   STERLING NATIONAL BANK By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AWARD AGREEMENT

(See Exhibit 10.4, Special Performance Award Notice and Agreement for Luis
Massiani (CFO))